Proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Kenneth Shorter, J.), entered December 29, 1989, to review a determination of respondent Department of Consumer Affairs, dated October 2, 1989, revoking petitioner’s license unless petitioner pays $1,300 in restitution, is unanimously dismissed, and the determination confirmed, without costs and without disbursements.
The respondent administrative agency has broad discretion in fashioning a remedy which will protect the public interest, including the revocation of a parking garage operator’s license and the award of monetary damages to consumers. (Matter of Speedway Home Improvement Co. v Gourdine, 119 Misc 2d 64, 66-67.)
Our review of the record reveals that the administrative hearing was conducted fairly, and that petitioner was afforded sufficient opportunity to retain counsel and refute the evidence adduced at the hearing.
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.